Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of Consolidated Gems, Inc. (the “Company”) for the nine months ended September 30, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “report”), the undersigned, Peter Lee, Chief Financial Officer of the Company, certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the report fairly presents, in all material respects, the financialcondition and result of operations of the Company. Date:November 14, 2014 By: /s/ Peter Lee Peter Lee Secretary and Chief Financial Officer (Principal Financial Officer) 20
